Citation Nr: 0413807	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss, bilateral tinnitus, and a seizure 
disorder. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post crush injury of the right middle 
finger, with deformity and degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1967 to May 1969, which 
included a 4-month tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and October 2002 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

In August 2002 the RO entitlement to service connection for 
status post crush injury of the right middle finger, with 
deformity and degenerative arthritis, assigning a 10 percent 
disability evaluation effective from December 14, 2001, the 
date of claim.  The RO also denied entitlement to service 
connection for bilateral hearing loss and a seizure disorder.  

As to the veteran's sole service-connected finger disorder, 
he appeals the rating initiated following an original award 
of service connection.  Consequently, this issue is not the 
result of a claim for "increased" entitlement, but rather 
one involving the initial assigned, and it has been 
accordingly characterized as reported on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In October 2002 the RO denied entitlement to service 
connection for bilateral tinnitus.  

In November 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge via a video conference 
with the RO, a transcript of which has been associated with 
the claims file.  

As to the issues of entitlement to service connection for a 
seizure disorder and bilateral hearing loss, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  The veteran's right middle finger deformity, status post 
crush injury, with degenerative arthritis of the distal 
interphalangeal joint, more closely approximates disability 
which is productive of extremely unfavorable ankylosis 
analogous to amputation of the right middle finger with 
metacarpal resection, with more than half of the bone lost.  

2.  The competent and probative medical evidence of record 
establishes that bilateral tinnitus cannot satisfactorily be 
dissociated from in-service noise trauma.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for 
right middle finger deformity, status post crush injury, with 
degenerative arthritis, have been met.  38 U.S.C.A. 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.71a, Diagnostic Codes 5154, 5226 (2003).  

2.  Bilateral tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.3 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of entitlement to 
service connection for tinnitus and an initial evaluation in 
excess of 10 percent for status post crush injury of the 
right middle finger with deformity and degenerative 
arthritis.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of benefits.  Therefore, any outstanding 
development not already conducted by VA is without prejudice; 
hence, any deficiencies in the duties to notify and to assist 
constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Ratings Criteria for a Finger Disorder

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  


It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. Functional 
loss-supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion-is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2003).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262. Regulations require that, where 
there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The RO assigned a 10 percent rating for the service- 
connected right middle finger injury in accordance with the 
provisions of the Rating Schedule at 38 C.F.R. Part 4 
Diagnostic Code 5226.  Under Diagnostic Code 5226 ankylosis 
of the middle finger is assigned a 10 percent evaluation and 
is the highest rating available with either favorable or 
unfavorable ankylosis.  

Extremely unfavorable ankylosis of the middle finger warrants 
a rating under Diagnostic Code 5154, which pertains to 
amputations of a finger.  

Under Code 5154, a 10 percent evaluation contemplates 
amputation of the middle finger without metacarpal resection 
at the proximal interphalangeal joint or proximal thereto.  A 
20 percent rating requires amputation of the middle finger 
with metacarpal resection-more than one-half of the bone 
lost.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure. See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
classifying the severity of ankylosis and limitation of 
motion of digits, singly and in combination, ankylosis of 
both the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints, with either joint in extension 
or extreme flexion, will be rated as amputation.  Ankylosis 
of both the MP and PIP joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  When only one joint of a digit is 
ankylosed or limited in motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable ankylosis.  See 38 C.F.R. § 
4.71a, Multiple Fingers: Favorable Ankylosis, Note 3 (2003).  

The Board notes that notice of amendments to the rating 
provisions relating to ankylosis of the fingers has been 
published recently, with the effective date of the changes 
being established as of August 26, 2002.  See 67 Fed. Reg. 
48,784 (July 26, 2002).  

The Board notes that when regulations are changed during the 
course of a veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). Revised regulations do not 
allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date. VAOPGCREC 3-00.  Although the 
instant decision is being issued after the effective date of 
the regulatory amendment, the Board notes that neither the 
old nor new criteria would result in a different substantive 
result in this case.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2003).


Factual Background

The VA fee-basis examination report of July 2002 shows the 
veteran's service-connected right hand middle finger can be 
approximated to the median and transverse folds of the palm 
to within 1 cm.  However, the distal interphalangeal (DIP) 
joint (at the end of the middle finger) is shown to be 
unfavorably ankylosed-it will not bend, and in an extremely 
unfavorable position.  The middle finger is misaligned and 
angulated at the DIP joint.  

On examination, the veteran also had hyperextension of the 
proximal inter phalangeal (PIP) joint.  Hand strength testing 
was merely "below normal," but there is no indication that 
hand strength was weak.  He reported difficulty with typing, 
writing, eating and combing his hair, but he denied ever 
seeking any medical treatment, and there is no evidence of 
record to suggest that any of his claimed functional 
inabilities is the result of his service-connected right 
middle finger disorder.  

As for range of motion testing of the right hand fingers, 
with 0 to 90 degrees as normal for at DIP joint, the veteran 
could not move the DIP joint at all, although he had normal 
motion of the metacarpal phalangeal joint, and 90 of 100 
degrees of normal motion for the proximal interphalangeal 
joint.  X-ray studies of the middle finger of the veteran's 
right (dominant) extremity revealed moderate post-traumatic 
arthritic changes within the DIP joint surfaces, along the 
lateral and palmar flexion deformity.  

Photos of the veteran's right hand were taken on examination, 
and are of record and have been reviewed by the Board.  The 
impression was an old injury DIP joint of the middle finger 
of the right hand, with residual lateral and palmar flexion 
deformity and moderate degenerative arthritic change.  The 
diagnosis was status post crush injury, right middle finger, 
with loss of range of motion and deformity with residuals of 
pain, stiffness and moderate degenerative arthritic change.  

The veteran had neither identified nor submitted any private 
or VA treatment records regarding his service-connected 
middle finger deformity, and there is no other indication in 
the file of any such treatment, other than his reported 
occasional use of nonsteroidal anti-inflammatories for the 
relief of pain.  


Analysis

After reviewing the evidence, it is the Board's judgment that 
the veteran's service-connected right middle finger 
disability more closely approximates the criteria for no more 
than a 20 percent rating for extremely unfavorable ankylosis 
of the DIP joint, comparable to amputation of the right 
middle finger with metacarpal resection--resolving all doubt 
in favor of the veteran.  The July 2002 VA examination report 
findings show extremely unfavorably ankylosis of the DIP 
joint.  

There is, however, some question as to whether the veteran's 
unfavorable ankylosis is the functional equivalent to 
amputation-metacarpal resection with more than one-half the 
bone lost, and the lack of any post-service treatment would 
indicate impairment less than that which the veteran now 
asserts in support of a claim for compensation.  In granting 
a 20 percent rating, the Board is granting the benefit of 
this doubt in the veteran's favor.  38 C.F.R. § 3.102 (2003).  

In granting a 20 percent rating for the veteran's service-
connected right middle finger disorder, the Board gives all 
due consideration to the veteran's complaints of pain and 
functional difficulty.  The veteran's finger is now rated at 
the maximum allowable under all applicable Diagnostic Codes.  

Accordingly, an evaluation in excess of 20 percent is not 
allowed or anticipated by VA laws and regulations.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (it is not 
error to fail to consider functional loss due to pain under 
38 C.F.R. § 4.40 where the claimant is receiving the maximum 
schedular rating available under the appropriate Diagnostic 
Code).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

The Board finds that the veteran's disability picture more 
closely approximates extremely unfavorable ankylosis under 
diagnostic code 5154, with amputation and more than one-half 
of the bone lost.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Greater impairment than that which is contemplated by a 20 
percent maximum evaluation is not clinically indicated, to 
include consideration of separate ratings for separate 
impairment.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Also, the Board finds that the 20 percent evaluation should 
be effective the date of the grant of service connection, 
with no basis for assignment of staged ratings.  See 
Fenderson, supra.

Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here the RO has provided the regulation and 
obviously considered it, but did not grant compensation 
benefits on this basis.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claimant 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.


The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The veteran reports a normal history of post-service and 
continued regular work, he has not indicated that he is 
disabled for Social Security Administration (SSA) purposes, 
and he is not currently seeking any treatment for his finger 
disorder.  

The veteran has not required frequent inpatient care for his 
service-connected right middle finger disability, nor has it 
been shown to markedly interfere with employment.  

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his right  
middle finger injury.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Service Connection for Tinnitus
Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for organic disease of the nervous system if shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Factual Background & Analysis

In the present case on appeal, a VA fee-basis examination of 
July 2002 shows a diagnosis of bilateral mild tinnitus, with 
the medical opinion that the veteran's tinnitus diagnosis is 
as likely as not due to his reported noise trauma in service.  

The veteran gave a history of exposure to acoustic trauma 
only while he was in service.  Specifically, he reported that 
he walked too close to a 105 MM Howitzer gun as it fired, and 
that he has had tinnitus since his duty in Republic of 
Vietnam.  

The Board notes that the veteran had 4 months of active duty 
in the Republic of Vietnam in early 1969.  His military 
discharge document indicates that his only duty specialty was 
that of personnel clerk, and there is no evidence on file 
which would suggest that he had any combat, nor are 
complaints of tinnitus shown in service or for many years 
later.  

However, the Board finds the veteran to be credible, and with 
benefit of the doubt in his favor, and given this medical 
diagnosis and nexus opinion of July 2002, the Board grants 
the claim of service connection for bilateral tinnitus.  In 
doing so, the Board has noted no post-service evidence of any 
acoustic trauma.  


ORDER

Entitlement to an initial increased evaluation of 20 percent 
is granted for the veteran's service-connected right middle 
finger deformity, status post crush injury, with degenerative 
arthritis.  

The claim for service connection for bilateral tinnitus is 
granted subject to the controlling regulations applicable to 
the payment of monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003).

The CAVC has held that section 5103(a), as amended by VCAA 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

The RO has not issued a VCAA notice letter to the veteran 
compliant with Quartuccio, supra, as to the claims of 
entitlement to service connection for bilateral hearing loss 
and a seizure disorder.  In this regard, additional medical 
development is indicated so as to comply with VCAA's duty to 
assist provisions.  

The veteran was not provided any VA or fee-based neurologic 
examination regarding his claim of service connection for 
seizures.  A VA neurologic examination should also be 
scheduled to determine the likely etiology of any seizure 
disorder, if found to exist.  The requested VA neurologic 
examination should include a review of the veteran's 
documented clinical history, as contained in his VA claims 
file, and a nexus opinion should be obtained with reference 
to the service and post-service medical records.  

The Board notes the veteran's complex clinical history-only 
partially documented herein.  Both service and post-service 
medical evidence suggests, but only vaguely, that the veteran 
may suffer from a seizure disorder due to a childhood head 
injury, and that this disorder may or may not have been 
aggravated in service, beyond the natural progression of the 
disease.  See 38 C.F.R. § 3.306 (2003).  

The veteran claims that he sustained a head injury in 
service, but his service medical records contradict his 
version of events in this regard.  The service medical show a 
pre-existing, pre-service "long term" history of tension 
headaches, stuttering, night-time leg cramps, nervousness, 
and indigestion on pre-induction examination in May 1966.  
This history was again noted in October 1967 prior to the 
veteran being transferred to start his tour of duty in the 
Republic of Vietnam.  Significantly, he was seen in January 
1969 for one episode where he was thought to have had a 
"generalized convulsion."  

However, upon clinical examination it was determined that he 
had shown none of the usual indications and symptoms commonly 
associated with a seizure disorder.  An electroencephalogram 
(EEG) was abnormal for left parietal and temporal 
dyssymmetry.  No additional treatment is shown in service, 
including at separation.  The post-service medical evidence 
shows treatment for a seizure disorder after the veteran 
experienced a second syncope or seizure episode on 
Thanksgiving Day in 1985, with an unusual EEG only recently 
found to be essentially normal.  

Treatment records from Dr. S. F. Hoffman are largely silent 
as to the etiology of the veteran's seizure disorder, and 
appear to assume the accuracy of the veteran's reported 
history.  Specifically, however, a February 5, 1988 clinical 
report notes that the veteran had a history of "a 
significant head blow as a child."  The etiology of a 
"seizure" disorder must be determined on VA examination, 
with an eye to the documented clinical history, as contained 
in his VA claims file.  

Pertinent medical records regarding a seizure disorder have 
not been obtained.  An initial treatment record of December 
1985 from Dr. Hoffman makes reference to other medical 
records that have neither been requested nor obtained for use 
in the appeal.  The record indicates that on November 24, 
1985, the veteran received emergency room care at a hospital 
in Terre Haute, Indiana, with continued treatment at Barnes 
Hospital in St. Louis, Missouri.  Copies of these records 
should be obtained for use in the appeal.  See Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

As to the claim of service connection for bilateral hearing 
loss, a clarifying statement is needed from the author of the 
July 2002 VA fee-basis examination report regarding the 
etiology of the veteran's bilateral hearing loss, with 
reference to the VA claims file and documented clinical 
history, primarily service medical records.  If such a 
statement is not available from the author, then another VA 
audiologic examination should be scheduled to obtain the 
requested information.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) codified at 38 U.S.C.A. § 5103, and 
any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any loss of 
consciousness, blackouts, syncope, 
seizures and hearing loss both prior to 
and since service.  The veteran should be 
asked to identify the provider of his 
emergency care received in Terre Haute, 
Indiana on Thanksgiving Day of 1985, as 
well as the name and address of any care 
providers regarding any childhood head 
trauma, as documented on file.  

The VBA AMC should request and obtain 
copies of all available records from 
Barnes Hospital, St. Louis, Missouri, 
dated from November 24, 1985 to the 
present.  

The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence, including 
authorizations for the release of all 
records from Barnes Hospital.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  


5.  The VBA AMC should contact the 
examiner who conducted the July 2002 VA 
fee-basis examination report and ask that 
she clarify her July 19, 2002 medical 
report as to etiology of the diagnosis of 
bilateral hearing loss.

The examiner must address the following 
medical issues:

Is it at least as likely as not that the 
veteran's bilateral hearing loss is due 
to service, or if preexisting service, 
was aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for a VA 
special neurological examination of the 
veteran by a neurologist including on a 
fee basis if necessary for the purpose of 
ascertaining whether any seizure disorder 
found on examination is related to 
service on any basis.

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

It is requested that the VA examiner 
address the following medical issues: 


Is it at least as likely as not that any 
seizure disorder presently found on 
examination is related to the veteran's 
military service on any basis, or if 
preexisting service, was aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection bilateral hearing loss 
and a seizure disorder.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in a denial(s).  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



